DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov 06, 2020 has been entered.

Response to Amendment
Claims 1-36 are pending in this application. Claims 1, 3-4, 6-9, 11, 13-14, 16-19, 21, 23-24, 26-29, 31-32, 34  have been amended, no claim has been canceled.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 11, 21 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-7, 9-11, 13-14, 16-17, 19-21, 23-24, 26-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al (US20160119043A1, Priority .

Regarding claim 1 (Currently Amended), Rajagopal’043 discloses a method of antenna-array size adaptation at a base station (BS) (see, Fig. 1 and 9, beam refinement protocol (BRP) process performed by AP to train transmit (TX) and receive (RX) antenna arrays in wireless network, par 0040-0041, 0075), comprising: 
performing an initial beam refinement procedure (see, Fig.7 and 11, sector sweep procedure (coarse beam refinement phase), par 0071 and 0079) using antenna arrays with one or more devices (see, Fig. 5,7 and 11, AP transmits beacons to STAs using antenna arrays/MIMO in sector sweep procedure (coarse beam refinement phase) using a transmit sector sweep during the beacon transmission interval (BTI) 510, each STA records the best directions for reception using a wide beam or quasi-omni mode and feedback to AP, par 0067, 0071, 0075, 0079 and 0083); 
transmitting a notification indicating initiation of an enhanced beam training procedure (see, Fig. 13, Multi-STA BRP frame is utilized to indicate the multi-STA BRP session to the STAs, par 0083. Noted, enhanced beam training procedure corresponding to Fig. 9, 11 and 17, BRP process (fine beam refinement (FBR) phase) or additionally BRP training (second iteration 1714 in fig.17), par 0075, 0079 and 0094); 
performing the enhanced beam training procedure (see, Fig. 17, performs Multi-STA BRP operation with first iteration 1702 or second iteration 1714, par 0094), wherein performing the enhanced beam training procedure comprises: 
transmitting, subsequent to the initial beam refinement procedure, a plurality of beams using a plurality of antenna configurations to the one or more devices (see, Fig. 9, 11 and 18, AP transmits fine beams or narrow beams using multi-sector antenna patterns with best sector transmission targeted at different STAs after coarse beam refinement, par 0079, 0096, 0104. Noted, multiple iteration with different STA(s) as target as shown in fig. 17 and thus different antenna patterns utilized), wherein the plurality of antenna configuration includes a first antenna configuration and a second antenna configuration (see, multiple sector antenna patterns can be generated with multiple RF chains for MU-MIMO operation, par 0096), 
receiving, from the one or more devices, feedback message associated with the beams (see, Fig. 18,  STAs provide feedbacks to AP, par 0096) .
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach:
wherein the first antenna configuration indicates a first subset of the antenna arrays used to transmit a first beam of the plurality of beams and the second antenna configuration indicates a second subset of the antenna arrays used to transmit a second beam of the plurality of beams, wherein the first subset of the antenna arrays is different from the second subset of the antenna arrays; 
receiving, from the one or more devices, a first feedback message associated with the first beam and a second feedback message associated with the second beam; and 
selecting the first antenna configuration based on the first feedback message; and 
communicating with the one or more devices using the first subset of the antenna arrays.

However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses 
wherein the first antenna configuration (Note, Fig. 3-4 and 9, beams using different antennas and/or RF chains to be distinct and/or spatially uncorrelated, par 0112 and 0189) indicates a first subset of the antenna arrays used to transmit a first beam (see, Fig. 3-4, Beam 341 (one of beams 4115), par 0112 and 0131) of the plurality of beams and the second antenna configuration indicates a second subset of the antenna arrays used to transmit a second beam (see, Fig. 3-4, Beam 342 (one of beams 4116), par 0112 and 0131) of the plurality of beams (see, Fig. 3-4, Beams are distinct and/or spatially uncorrelated configured to transmit using different antenna configuration, such as beam 341 (one of beams 4115) transmitted by RF chain 4213 and beam 342 (one of beams 4116) transmitted by RF chain 4214,  par 0090, 0112 and 0131, table 1), wherein the first subset of the antenna arrays is different from the second subset of the antenna arrays (see, Fig. 3-4 and 9, beams 341 and 342 using different antennas and/or RF chains to be distinct and/or spatially uncorrelated, par 0112 and 0189); 
receiving, from the one or more devices, a first feedback message associated with the first beam and a second feedback message associated with the second beam (see, Fig. 11 and 18 block 1820, TRP receives beam measurement reports including information associated with multiple beams, par 0204, 0273-0274); and 
selecting the first antenna configuration based on the first feedback message (see, Fig. 18 block 1830, TRP determines single beam (fallback mode 1) for communication based on beam measurement reports received at block 1820, par 0204, 0276. Noted, different beam using different antennas and/or RF chains to be distinct and/or spatially uncorrelated, par 0112 and 0189); and 
communicating with the one or more devices using the first subset of the antenna arrays (Note, Fig. 7, communication between eNodeB and WTRU after by beam direction switching to switch from blocked beam(s) to non-blocked beam(s), par 0170-0172).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Xi’279 into that of Rajagopal’043. The motivation would have been to perform beam management in order to support WTRU movement, WTRU rotation, channel blockage, and/or beam blockage (par 0101).
Regarding claim 3 (Currently Amended), Rajagopal’043 discloses the method of claim 1 (see, Fig. 1 and 9, beam refinement protocol (BRP) process performed by AP to train transmit (TX) and receive (RX) antenna arrays in wireless network, par 0040-0041, 0075).
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach: wherein each of the first and second feedback messages includes a plurality of spectral efficiency metrics.
However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: wherein each of the first and second feedback messages includes a plurality of spectral efficiency metrics (see, Fig. 18 block 1820, TRP receives beam measurement reports including information associated with multiple beams such as SINR, RSSI, RSRP, RSRQ and CQI, par 0174-0176, 0204, 0273-0274).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Xi’279 into that of Rajagopal’043. The motivation would have been to perform beam management in order to support WTRU movement, WTRU rotation, channel blockage, and/or beam blockage (par 0101).

Regarding claim 4 (Currently Amended), Rajagopal’043 discloses the method of claim 3 (see, Fig. 1 and 9, beam refinement protocol (BRP) process performed by AP to train transmit (TX) and receive (RX) antenna arrays in wireless network, par 0040-0041, 0075).
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach: wherein selecting the first antenna configuration further includes selecting the first antenna configuration based on the plurality of spectral efficiency metrics or a plurality of energy efficiency metrics.

see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: wherein selecting the first antenna configuration further includes selecting the first antenna configuration based on the plurality of spectral efficiency metrics or a plurality of energy efficiency metrics (see, Fig. 18 block 1830, TRP determines single beam (fallback mode 1) for communication based on beam measurement reports received at block 1820, measurement including SINR, RSSI, RSRP, RSRQ and CQI, par 0174-0176, 0204, 0276. Noted, Fig. 3-4 and 9, beams using different antennas and/or RF chains to be distinct and/or spatially uncorrelated, par 0112 and 0189).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Xi’279 into that of Rajagopal’043. The motivation would have been to perform beam management in order to support WTRU movement, WTRU rotation, channel blockage, and/or beam blockage (par 0101).

Regarding claim 6 (Currently Amended), Rajagopal’043 discloses the method of claim 1 (see, Fig. 1 and 9, beam refinement protocol (BRP) process performed by AP to train transmit (TX) and receive (RX) antenna arrays in wireless network, par 0040-0041, 0075).
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach: wherein each of the first and second feedback messages includes one or more of a reference signal received power, a received signal strength indicator, a signal-to-noise ratio, or a signal-to-interference-noise ratio.
However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: wherein each of the first and second feedback messages includes one or more of a reference signal received power, a received signal strength indicator, a signal-to-noise ratio, or a signal-to-interference-noise ratio (see, Fig. 18 block 1820, TRP receives beam measurement reports including information associated with multiple beams such as SINR, RSSI, RSRP and RSRQ, par 0174-0176, 0204, 0273-0274).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Xi’279 into that of Rajagopal’043. The motivation would have been to perform beam management in order to support WTRU movement, WTRU rotation, channel blockage, and/or beam blockage (par 0101).

Regarding claim 7 (Currently Amended), Rajagopal’043 discloses the method of claim 6 (see, Fig. 1 and 9, beam refinement protocol (BRP) process performed by AP to train transmit (TX) and receive (RX) antenna arrays in wireless network, par 0040-0041, 0075).
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach: wherein selecting the first antenna configuration further includes selecting the first antenna configuration based on a plurality of energy efficiency metrics.  
However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: wherein selecting the first antenna configuration further includes selecting the first antenna configuration based on a plurality of energy efficiency metrics (see, Fig. 18 block 1820-1830, TRP receives beam measurement reports including information associated with multiple beams such as RSRP and RSRQ, TRP determines single beam (fallback mode 1) for communication based on beam measurement reports received at block 1820, par 0112, 0174-0176, 0189, 0204, 0273-0274. Noted, different beam using different antennas and/or RF chains to be distinct and/or spatially uncorrelated (par 0112), and thus selecting beam corresponding to selecting antenna configuration).  
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Xi’279 into that of Rajagopal’043. The motivation would have been to perform beam management in order to support WTRU movement, WTRU rotation, channel blockage, and/or beam blockage (par 0101).

Regarding claim 9 (Currently Amended), Rajagopal’043 discloses the method of claim 1 (see, Fig. 1 and 9, beam refinement protocol (BRP) process performed by AP to train transmit (TX) and receive (RX) antenna arrays in wireless network, par 0040-0041, 0075), wherein. Page 3 of 19Application No. 16/249,419 Customer No: 23696
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach:
the first feedback message includes information relating to channel condition; and 
selecting the first antenna configuration further includes selecting the first antenna configuration when the BS detects a change in the channel condition.
However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: 
the first feedback message includes information relating to channel condition (see, Fig. 18 block 1820, TRP receives beam measurement reports including information associated with multiple beams such as CQI, SINR and RSRQ, par 0174-0176, 0204, 0273-0274); and 
selecting the first antenna configuration further includes selecting the first antenna configuration when the BS detects a change in the channel condition (see, beam direction switching process may be triggered by an event of determining CQI, SINA and/or RSRQ equal to or below a pre-defined and/or configured threshold, par 0174-0176. Noted, different beam using different antennas and/or RF chains to be distinct and/or spatially uncorrelated (par 0112), and thus selecting beam corresponding to selecting antenna configuration).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Xi’279 into that of Rajagopal’043. The motivation would have been to perform beam management in order to address dynamic blockage by beam direction switching (par 0170).

Regarding claim 10 (Original), Rajagopal’043 discloses the method of claim 1 (see, Fig. 1 and 9, beam refinement protocol (BRP) process performed by AP to train transmit (TX) and receive (RX) antenna arrays in wireless network, par 0040-0041, 0075), wherein the one or more devices include a user equipment or another base station (see, Fig. 1, STAs (UEs) communicates with AP, par 0041-0042).

Regarding claim 11 (Currently Amended), Rajagopal’043 discloses a base station (see, FIG. 1A and 3, AP with transmit (TX) and receive (RX) antenna arrays in wireless network, par 0040-0041, 0053, 0075), comprising: 
a memory (see, Fig. 3, memory 330, par 0058); 
a transceiver (see, Fig. 3, RF transceivers 310 a-310 n, par 0055); and 
a processor (see, Fig. 3, controller/processor 325, par 0057) configured to: 
perform an initial beam refinement procedure (see, Fig.7 and 11, sector sweep procedure (coarse beam refinement phase), par 0071 and 0079) using antenna arrays with one or more devices (see, Fig. 5,7 and 11, AP transmits beacons to STAs using antenna arrays/MIMO in sector sweep procedure (coarse beam refinement phase) using a transmit sector sweep during the beacon transmission interval (BTI) 510, each STA records the best directions for reception using a wide beam or quasi-omni mode and feedback to AP, par 0067, 0071, 0075, 0079 and 0083); 
transmit, via the transceiver (see, Fig. 3, RF transceivers 310 a-310 n, par 0055), a notification indicating initiation of an enhanced beam training procedure (see, Fig. 13, Multi-STA BRP frame is utilized to indicate the multi-STA BRP session to the STAs, par 0083. Noted, enhanced beam training procedure corresponding to Fig. 9, 11 and 17, BRP process (fine beam refinement (FBR) phase) or additionally BRP training (second iteration 1714 in fig.17), par 0075, 0079 and 0094); 
perform the enhanced beam training procedure (see, Fig. 17, performs Multi-STA BRP operation with first iteration 1702 or second iteration 1714, par 0094), wherein, to perform the enhanced beam training procedure, the processor (see, Fig. 3, controller/processor 325, par 0057) is further configured to: 
transmit, via the transceiver (see, Fig. 3, RF transceivers 310 a-310 n, par 0055), subsequent to the initial beam refinement procedure, a plurality of beams using a plurality of antenna configurations to the one or more devices (see, Fig. 9, 11 and 18, AP transmits fine beams or narrow beams using multi-sector antenna patterns with best sector transmission targeted at different STAs after coarse beam refinement, par 0079, 0096, 0104. Noted, multiple iteration with different STA(s) as target as shown in fig. 17 and thus different antenna patterns utilized), wherein the plurality of antenna configuration includes a first antenna configuration and a second antenna configuration (see, multiple sector antenna patterns can be generated with multiple RF chains for MU-MIMO operation, par 0096), 
receive, via the transceiver (see, Fig. 3, RF transceivers 310 a-310 n, par 0055), from the one or more devices, feedback messages associated with the beams (see, Fig. 18,  STAs provide feedbacks to AP, par 0096) .

wherein the first antenna configuration indicates a first subset of the antenna arrays used to transmit a first beam of the plurality of beams and the second antenna configuration indicates a second subset of the antenna arrays used to transmit a second beam of the plurality of beams, wherein the first subset of the antenna arrays is different from the second subset of the antenna arrays; 
receive, from the one or more devices, a first feedback message associated with the first beam and aPage 4 of 19Application No. 16/249,419 Customer No: 23696second feedback message associated with the second beam; and 
select the first antenna configuration based on the first feedback message; and 
communicate with the one or more devices using the first subset of the antenna arrays.

However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: 
wherein the first antenna configuration (Note, Fig. 3-4 and 9, beams using different antennas and/or RF chains to be distinct and/or spatially uncorrelated, par 0112 and 0189) indicates a first subset of the antenna arrays used to transmit a first beam (see, Fig. 3-4, Beam 341 (one of beams 4115), par 0112 and 0131) of the plurality of beams and the second antenna configuration indicates a second subset of the antenna arrays used to transmit a second beam (see, Fig. 3-4, Beam 342 (one of beams 4116), par 0112 and 0131) of the plurality of beams (see, Fig. 3-4, Beams are distinct and/or spatially uncorrelated configured to transmit using different antenna configuration, such as beam 341 (one of beams 4115) transmitted by RF chain 4213 and beam 342 (one of beams 4116) transmitted by RF chain 4214,  par 0090, 0112 and 0131, table 1), wherein the first subset of the antenna arrays is different from the second subset of the antenna arrays (see, Fig. 3-4 and 9, beams 341 and 342 using different antennas and/or RF chains to be distinct and/or spatially uncorrelated, par 0112 and 0189); 
receive, from the one or more devices, a first feedback message associated with the first beam and a second feedback message associated with the second beam (see, Fig. 11 and 18 block 1820, TRP receives beam measurement reports including information associated with multiple beams, par 0204, 0273-0274); and 
select the first antenna configuration based on the first feedback message (see, Fig. 18 block 1830, TRP determines single beam (fallback mode 1) for communication based on beam measurement reports received at block 1820, par 0204, 0276. Noted, different beam using different antennas and/or RF chains to be distinct and/or spatially uncorrelated, par 0112 and 0189); and 
communicate with the one or more devices using the first subset of the antenna arrays (Note, Fig. 7, communication between eNodeB and WTRU after by beam direction switching to switch from blocked beam(s) to non-blocked beam(s), par 0170-0172).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Xi’279 into that of Rajagopal’043. The motivation would have been to perform beam management in order to support WTRU movement, WTRU rotation, channel blockage, and/or beam blockage (par 0101).

Regarding claim 13 (Currently Amended), Rajagopal’043 discloses the base station of claim 11 (see, FIG. 1A and 3, AP with transmit (TX) and receive (RX) antenna arrays in wireless network, par 0040-0041, 0053, 0075).
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach: wherein each of the first and second feedback messages includes a plurality of spectral efficiency metrics.
see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses wherein each of the first and second feedback messages includes a plurality of spectral efficiency metrics (see, Fig. 18 block 1820, TRP receives beam measurement reports including information associated with multiple beams such as SINR, RSSI, RSRP, RSRQ and CQI, par 0174-0176, 0204, 0273-0274).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Xi’279 into that of Rajagopal’043. The motivation would have been to perform beam management in order to support WTRU movement, WTRU rotation, channel blockage, and/or beam blockage (par 0101).

Regarding claim 14 (Currently Amended), Rajagopal’043 discloses the base station of claim 13 (see, FIG. 1A and 3, AP with transmit (TX) and receive (RX) antenna arrays in wireless network, par 0040-0041, 0053, 0075), wherein the processor (see, Fig. 3, controller/processor 325, par 0057) is further configured to.
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach: select the first antenna configuration based on the plurality of spectral efficiency metrics or a plurality of energy efficiency metrics.

However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: select the first antenna configuration based on the plurality of spectral efficiency metrics or a plurality of energy efficiency metrics (see, Fig. 18 block 1830, TRP determines single beam (fallback mode 1) for communication based on beam measurement reports received at block 1820, measurement including SINR, RSSI, RSRP, RSRQ and CQI, par 0174-0176, 0204, 0276. Noted, Fig. 3-4 and 9, beams using different antennas and/or RF chains to be distinct and/or spatially uncorrelated, par 0112 and 0189).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Xi’279 into that of Rajagopal’043. The motivation would have been to perform beam management in order to support WTRU movement, WTRU rotation, channel blockage, and/or beam blockage (par 0101).

Regarding claim 16 (Currently Amended), Rajagopal’043 discloses the base station of claim 11 (see, FIG. 1A and 3, AP with transmit (TX) and receive (RX) antenna arrays in wireless network, par 0040-0041, 0053, 0075).
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach: wherein each of the first and second feedback messages includes one or more of a reference signal received power, a received signal strength indicator, a signal-to-noise ratio, or a signal-to-interference-noise ratio.
However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: wherein each of the first and second feedback messages includes one or more of a reference signal received power, a received signal strength indicator, a signal-to-noise ratio, or a signal-to-interference-noise ratio (see, Fig. 18 block 1820, TRP receives beam measurement reports including information associated with multiple beams such as SINR, RSSI, RSRP and RSRQ, par 0174-0176, 0204, 0273-0274).
par 0101).

Regarding claim 17 (Currently Amended), Rajagopal’043 discloses the base station of claim 16 (see, FIG. 1A and 3, AP with transmit (TX) and receive (RX) antenna arrays in wireless network, par 0040-0041, 0053, 0075), wherein the processor (see, Fig. 3, controller/processor 325, par 0057) is further configured to. 
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach: selecting the antenna configuration further includes selecting the first antenna configuration based on a plurality of energy efficiency metrics.  
However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: selecting the antenna configuration further includes selecting the first antenna configuration based on a plurality of energy efficiency metrics (see, Fig. 18 block 1820-1830, TRP receives beam measurement reports including information associated with multiple beams such as RSRP and RSRQ, TRP determines single beam (fallback mode 1) for communication based on beam measurement reports received at block 1820, par 0112, 0174-0176, 0189, 0204, 0273-0274. Noted, different beam using different antennas and/or RF chains to be distinct and/or spatially uncorrelated (par 0112), and thus selecting beam corresponding to selecting antenna configuration).  
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention par 0101).

Regarding claim 19 (Currently Amended), Rajagopal’043 discloses the base station of claim 16 (see, FIG. 1A and 3, AP with transmit (TX) and receive (RX) antenna arrays in wireless network, par 0040-0041, 0053, 0075), wherein the processor (see, Fig. 3, controller/processor 325, par 0057) is further configured to. 
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach:
the first feedback message includes information relating to channel condition; and 
select the first antenna configuration when the BS detects a change in the channel condition.

However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: 
the first feedback message includes information relating to channel condition (see, Fig. 18 block 1820, TRP receives beam measurement reports including information associated with multiple beams such as CQI, SINR and RSRQ, par 0174-0176, 0204, 0273-0274); and 
select the first antenna configuration when the BS detects a change in the channel condition (see, beam direction switching process may be triggered by an event of determining CQI, SINA and/or RSRQ equal to or below a pre-defined and/or configured threshold, par 0174-0176. Noted, different beam using different antennas and/or RF chains to be distinct and/or spatially uncorrelated (par 0112), and thus selecting beam corresponding to selecting antenna configuration).
par 0170).

Regarding claim 20 (Original), Rajagopal’043 discloses the base station of claim 11 (see, FIG. 1A and 3, AP with transmit (TX) and receive (RX) antenna arrays in wireless network, par 0040-0041, 0053, 0075), wherein the one or more devices include a user equipment or another base station (see, Fig. 1, STAs (UEs) communicates with AP, par 0041-0042).

Regarding claim 21 (Currently Amended), Rajagopal’043 discloses a computer-readable medium (see, Fig. 3, memory 330 stored programs and other processes to be executed by controller/processor 325 in AP, par 0053, 0058) having instructions stored therein that, when executed by one or more processors, cause the one or more processors (see, Fig. 3, controller/processor 325, par 0057)  to: 
perform an initial beam refinement procedure (see, Fig.7 and 11, sector sweep procedure (coarse beam refinement phase), par 0071 and 0079) using a plurality of antenna arrays with one or more devices (see, Fig. 5,7 and 11, AP transmits beacons to STAs using antenna arrays/MIMO in sector sweep procedure (coarse beam refinement phase) using a transmit sector sweep during the beacon transmission interval (BTI) 510, each STA records the best directions for reception using a wide beam or quasi-omni mode and feedback to AP, par 0067, 0071, 0075, 0079 and 0083); 
transmit, via a transceiver (see, Fig. 3, RF transceivers 310 a-310 n, par 0055), a notification indicating initiation of an enhanced beam training procedure (see, Fig. 13, Multi-STA BRP frame is utilized to indicate the multi-STA BRP session to the STAs, par 0083. Noted, enhanced beam training procedure corresponding to Fig. 9, 11 and 17, BRP process (fine beam refinement (FBR) phase) or additionally BRP training (second iteration 1714 in fig.17), par 0075, 0079 and 0094), 
perform the enhanced beam training procedure (see, Fig. 17, performs Multi-STA BRP operation with first iteration 1702 or second iteration 1714, par 0094), wherein, to perform the enhanced beam training procedure, the instructions cause the one or more processor (see, Fig. 3, memory 330 stored programs and other processes to be executed by controller/processor 325 in AP, par 0053, 0058) to: 
transmit, via the transceiver (see, Fig. 3, RF transceivers 310 a-310 n, par 0055), subsequent to the initial beam refinement procedure, a plurality of beams using a plurality of antenna configurations to the one or more devices (see, Fig. 9, 11 and 18, AP transmits fine beams or narrow beams using multi-sector antenna patterns with best sector transmission targeted at different STAs after coarse beam refinement, par 0079, 0096, 0104. Noted, multiple iteration with different STA(s) as target as shown in fig. 17 and thus different antenna patterns utilized), wherein the plurality of antenna configuration includes a first antenna configuration and a second antenna configuration (see, multiple sector antenna patterns can be generated with multiple RF chains for MU-MIMO operation, par 0096), 
receive, via the transceiver (see, Fig. 3, RF transceivers 310 a-310 n, par 0055), from the one or more devices, feedback messages associated with the beams (see, Fig. 18,  STAs provide feedbacks to AP, par 0096) .
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach:
wherein the first antenna configuration indicates a first subset of the antenna arrays used to transmit a first beam of the plurality of beams and the second antenna configuration indicates a second subset of the antenna arrays used to transmit a second beam of the plurality of beams, wherein the first subset of the antenna arrays is different from the second subset of the antenna arrays; 
receive, from the one or more devices, a first feedback message associated with the first beam and the second feedback message associated with a second beam; and 
select the first antenna configuration based on the first feedback message; and 
	communicate, with the one or more devices using the selected subset of the antenna arrays.

However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: 
wherein the first antenna configuration (Note, Fig. 3-4 and 9, beams using different antennas and/or RF chains to be distinct and/or spatially uncorrelated, par 0112 and 0189) indicates a first subset of the antenna arrays used to transmit a first beam (see, Fig. 3-4, Beam 341 (one of beams 4115), par 0112 and 0131) of the plurality of beams and the second antenna configuration indicates a second subset of the antenna arrays used to transmit a second beam (see, Fig. 3-4, Beam 342 (one of beams 4116), par 0112 and 0131) of the plurality of beams (see, Fig. 3-4, Beams are distinct and/or spatially uncorrelated configured to transmit using different antenna configuration, such as beam 341 (one of beams 4115) transmitted by RF chain 4213 and beam 342 (one of beams 4116) transmitted by RF chain 4214,  par 0090, 0112 and 0131, table 1), wherein the first subset of the antenna arrays is different from the second subset of the antenna arrays (see, Fig. 3-4 and 9, beams 341 and 342 using different antennas and/or RF chains to be distinct and/or spatially uncorrelated, par 0112 and 0189); 
receive, from the one or more devices, a first feedback message associated with the first beam and a second feedback message associated with the second beam (see, Fig. 11 and 18 block 1820, TRP receives beam measurement reports including information associated with multiple beams, par 0204, 0273-0274); and 
select the first antenna configuration based on the first feedback message (see, Fig. 18 block 1830, TRP determines single beam (fallback mode 1) for communication based on beam measurement reports received at block 1820, par 0204, 0276. Noted, different beam using different antennas and/or RF chains to be distinct and/or spatially uncorrelated, par 0112 and 0189); and 
communicate with the one or more devices using the first subset of the antenna arrays (Note, Fig. 7, communication between eNodeB and WTRU after by beam direction switching to switch from blocked beam(s) to non-blocked beam(s), par 0170-0172).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer-readable medium as taught by Xi’279 into that of Rajagopal’043. The motivation would have been to perform beam management in order to support WTRU movement, WTRU rotation, channel blockage, and/or beam blockage (par 0101).

Regarding claim 23 (Currently Amended), Rajagopal’043 discloses the computer-readable medium of claim 21 (see, Fig. 3, memory 330 stored programs and other processes to be executed by controller/processor 325 in AP, par 0053, 0058).
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach: wherein each of the first and second feedback messages includes a plurality of spectral efficiency metrics.
However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses wherein each of the first and second feedback messages includes a plurality of spectral efficiency metrics (see, Fig. 18 block 1820, TRP receives beam measurement reports including information associated with multiple beams such as SINR, RSSI, RSRP, RSRQ and CQI, par 0174-0176, 0204, 0273-0274).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer-readable medium as taught by Xi’279 into that of Rajagopal’043. The motivation would have been to perform beam management in order to support WTRU movement, WTRU rotation, channel blockage, and/or beam blockage (par 0101).

Regarding claim 24 (Currently Amended), Rajagopal’043 discloses the computer-readable medium of claim 23 (see, Fig. 3, memory 330 stored programs and other processes to be executed by controller/processor 325 in AP, par 0053, 0058), wherein the instructions cause the one or more processor to (see, Fig. 3, programs and other processes stored in memory 330 to be executed by controller/processor 325 in AP, par 0053, 0058). 
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach: select the first antenna configuration based on the plurality of spectral efficiency metrics or a plurality of energy efficiency metrics.

However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: select the first antenna configuration based on the plurality of spectral efficiency metrics or a plurality of energy efficiency metrics (see, Fig. 18 block 1830, TRP determines single beam (fallback mode 1) for communication based on beam measurement reports received at block 1820, measurement including SINR, RSSI, RSRP, RSRQ and CQI, par 0174-0176, 0204, 0276. Noted, Fig. 3-4 and 9, beams using different antennas and/or RF chains to be distinct and/or spatially uncorrelated, par 0112 and 0189).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer-readable medium as taught by Xi’279 into that of Rajagopal’043. The motivation would have been to perform beam management in order to support WTRU movement, WTRU rotation, channel blockage, and/or beam blockage (par 0101).

Regarding claim 26 (Currently Amended), Rajagopal’043 discloses the computer-readable medium of claim 21 (see, Fig. 3, memory 330 stored programs and other processes to be executed by controller/processor 325 in AP, par 0053, 0058).
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach: wherein each of the first and second feedback messages includes one or more of a reference signal received power, a received signal strength indicator, a signal-to-noise ratio, or a signal-to-interference-noise ratio.
However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: wherein each of the first and second feedback messages includes one or more of a reference signal received power, a received signal strength indicator, a signal-to-noise ratio, or a signal-to-interference-noise ratio (see, Fig. 18 block 1820, TRP receives beam measurement reports including information associated with multiple beams such as SINR, RSSI, RSRP and RSRQ, par 0174-0176, 0204, 0273-0274).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention par 0101).

Regarding claim 27 (Currently Amended), Rajagopal’043 discloses the computer-readable medium of claim 25 (see, Fig. 3, memory 330 stored programs and other processes to be executed by controller/processor 325 in AP, par 0053, 0058), wherein the instructions cause the one or more processor to (see, Fig. 3, programs and other processes stored in memory 330 to be executed by controller/processor 325 in AP, par 0053, 0058).
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach: selecting the antenna configuration further includes selecting the first antenna configuration based on a plurality of energy efficiency metrics.  
However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: selecting the antenna configuration further includes selecting the first antenna configuration based on a plurality of energy efficiency metrics (see, Fig. 18 block 1820-1830, TRP receives beam measurement reports including information associated with multiple beams such as RSRP and RSRQ, TRP determines single beam (fallback mode 1) for communication based on beam measurement reports received at block 1820, par 0112, 0174-0176, 0189, 0204, 0273-0274. Noted, different beam using different antennas and/or RF chains to be distinct and/or spatially uncorrelated (par 0112), and thus selecting beam corresponding to selecting antenna configuration).  
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention par 0101).

Regarding claim 29 (Currently Amended), Rajagopal’043 discloses the computer-readable medium of claim 21 (see, Fig. 3, memory 330 stored programs and other processes to be executed by controller/processor 325 in AP, par 0053, 0058), wherein the instructions cause the one or more processor to (see, Fig. 3, programs and other processes stored in memory 330 to be executed by controller/processor 325 in AP, par 0053, 0058).
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach:
the first feedback message includes information relating to channel condition; and 
select the first antenna configuration when the BS detects a change in the channel condition.

However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: 
the first feedback message includes information relating to channel condition (see, Fig. 18 block 1820, TRP receives beam measurement reports including information associated with multiple beams such as CQI, SINR and RSRQ, par 0174-0176, 0204, 0273-0274); and 
select the first antenna configuration when the BS detects a change in the channel condition (see, beam direction switching process may be triggered by an event of determining CQI, SINA and/or RSRQ equal to or below a pre-defined and/or configured threshold, par 0174-0176. Noted, different beam using different antennas and/or RF chains to be distinct and/or spatially uncorrelated (par 0112), and thus selecting beam corresponding to selecting antenna configuration).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer-readable medium as taught by Xi’279 into that of Rajagopal’043. The motivation would have been to perform beam management in order to address dynamic blockage by beam direction switching (par 0170).

Regarding claim 30 (Original), Rajagopal’043 discloses the computer-readable medium of claim 21 (see, Fig. 3, memory 330 stored programs and other processes to be executed by controller/processor 325 in AP, par 0053, 0058), wherein the one or more devices include a user equipment or another base station (see, Fig. 1, STAs (UEs) communicates with AP, par 0041-0042).

Claims 2, 8, 12, 18, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal’043 in view of Xi’279 as applied to claims 1, 11 and 21 above, and further in view of Yu et al (US20190173562A1, Priority Date: Aug 10, 2017).

Regarding claim 2 (Original), Rajagopal’043 modified by Xi’279 discloses the method of claim 1 (see, Fig. 1 and 9, beam refinement protocol (BRP) process performed by AP to train transmit (TX) and receive (RX) antenna arrays in wireless network, par 0040-0041, 0075). 
The combination of Rajagopal’043 and Xi’279 discloses all the claim limitations but fails to explicitly teach: wherein the notification is embedded in a radio resource control bit, a downlink control information bit, a medium access control element bit, or a multi-bit field.
see, fig. 2, beam refinement between a base station and a terminal in a wireless communication system using a beamforming technique,  par 0074) discloses: wherein the notification is embedded in a radio resource control bit, a downlink control information bit, a medium access control element bit, or a multi-bit field (see, Fig. 3, base station transmit DCI including a BRRS request and a specific BRRS process for beam refinement and antenna selection, par 0091).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Yu’562 into that of Rajagopal’043 modified by Xi’279. The motivation would have been to select an optimum beam between the terminal and the base station in order to increase communication efficiency (par 0092).

Regarding claim 8 (Original), Rajagopal’043 modified by Xi’279 discloses the method of claim 1 (see, Fig. 1 and 9, beam refinement protocol (BRP) process performed by AP to train transmit (TX) and receive (RX) antenna arrays in wireless network, par 0040-0041, 0075). 
The combination of Rajagopal’043 and Xi’279 discloses all the claim limitations but fails to explicitly teach: wherein selecting the first antenna configuration further includes selecting the first antenna configuration based on differences in performance gains associated with the first subset of the antenna arrays and the second subset of the antenna arrays.
However Yu’562 from the same field of endeavor (see, fig. 2, beam refinement between a base station and a terminal in a wireless communication system using a beamforming technique,  par 0074) discloses: wherein selecting the first antenna configuration further includes selecting the first antenna configuration based on differences in performance gains associated with the first subset of the antenna arrays and the second subset of the antenna arrays (Note, terminal reports BRRS IDs corresponding to two antennas having 202 uses the base station antenna corresponding to the best antenna port index or BRRS-ID from the terminal  for SFBC transmission, par 0115 and 0125. Noted, highest channel gain corresponding to differences in performance gains).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Yu’562 into that of Rajagopal’043 modified by Xi’279. The motivation would have been to select the best antenna port through combining and comparison of the BRRS-based received signals (par 0115).


Regarding claim 12 (Original), Rajagopal’043 modified by Xi’279 discloses the base station of claim 11 (see, FIG. 1A and 3, AP with transmit (TX) and receive (RX) antenna arrays in wireless network, par 0040-0041, 0053, 0075).
The combination of Rajagopal’043 and Xi’279 discloses all the claim limitations but fails to explicitly teach: wherein the notification is embedded in a radio resource control bit, a downlink control information bit, a medium access control element bit, or a multi-bit field.
However Yu’562 from the same field of endeavor (see, fig. 2, beam refinement between a base station and a terminal in a wireless communication system using a beamforming technique,  par 0074) discloses: wherein the notification is embedded in a radio resource control bit, a downlink control information bit, a medium access control element bit, or a multi-bit field (see, Fig. 3, base station transmit DCI including a BRRS request and a specific BRRS process for beam refinement and antenna selection, par 0091).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Yu’562 into that of Rajagopal’043 modified par 0092).

Regarding claim 18 (Currently Amended), Rajagopal’043 discloses the base station of claim 11 (see, FIG. 1A and 3, AP with transmit (TX) and receive (RX) antenna arrays in wireless network, par 0040-0041, 0053, 0075), wherein the processor (see, Fig. 3, controller/processor 325, par 0057) is further configured to. 
The combination of Rajagopal’043 and Xi’279 discloses all the claim limitations but fails to explicitly teach: select the first antenna configuration based on differences in performance gains associated with the first subset of the antenna arrays and the second subset of the antenna arrays.

However Yu’562 from the same field of endeavor (see, fig. 2, beam refinement between a base station and a terminal in a wireless communication system using a beamforming technique,  par 0074) discloses: select the first antenna configuration based on differences in performance gains associated with the first subset of the antenna arrays and the second subset of the antenna arrays (Note, terminal reports BRRS IDs corresponding to two antennas having the highest channel gain, base station 202 uses the base station antenna corresponding to the best antenna port index or BRRS-ID from the terminal  for SFBC transmission, par 0115 and 0125. Noted, highest channel gain corresponding to differences in performance gains).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Yu’562 into that of Rajagopal’043 modified by Xi’279. The motivation would have been to select the best antenna port through combining and comparison of the BRRS-based received signals (par 0115).


Regarding claim 22 (Original), Rajagopal’043 modified by Xi’279 discloses the computer-readable medium of claim 21 (see, Fig. 3, memory 330 stored programs and other processes to be executed by controller/processor 325 in AP, par 0053, 0058). 
The combination of Rajagopal’043 and Xi’279 discloses all the claim limitations but fails to explicitly teach: wherein the notification is embedded in a radio resource control bit, a downlink control information bit, a medium access control element bit, or a multi-bit field.
However Yu’562 from the same field of endeavor (see, fig. 2, beam refinement between a base station and a terminal in a wireless communication system using a beamforming technique,  par 0074) discloses: wherein the notification is embedded in a radio resource control bit, a downlink control information bit, a medium access control element bit, or a multi-bit field (see, Fig. 3, base station transmit DCI including a BRRS request and a specific BRRS process for beam refinement and antenna selection, par 0091).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer-readable medium as taught by Yu’562 into that of Rajagopal’043 modified by Xi’279. The motivation would have been to select an optimum beam between the terminal and the base station in order to increase communication efficiency (par 0092).

Regarding claim 28 (Currently Amended), Rajagopal’043 discloses the computer-readable medium of claim 21 (see, Fig. 3, memory 330 stored programs and other processes to be executed by controller/processor 325 in AP, par 0053, 0058), wherein the instructions cause the one or more processor to (see, Fig. 3, programs and other processes stored in memory 330 to be executed by controller/processor 325 in AP, par 0053, 0058).
first antenna configuration based on differences in performance gains associated with the first subset of the antenna arrays and the second subset of the antenna arrays.
However Yu’562 from the same field of endeavor (see, fig. 2, beam refinement between a base station and a terminal in a wireless communication system using a beamforming technique,  par 0074) discloses: select the first antenna configuration based on differences in performance gains associated with the first subset of the antenna arrays and the second subset of the antenna arrays (Note, terminal reports BRRS IDs corresponding to two antennas having the highest channel gain, base station 202 uses the base station antenna corresponding to the best antenna port index or BRRS-ID from the terminal  for SFBC transmission, par 0115 and 0125. Noted, highest channel gain corresponding to differences in performance gains).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer-readable medium as taught by Yu’562 into that of Rajagopal’043 modified by Xi’279. The motivation would have been to select the best antenna port through combining and comparison of the BRRS-based received signals (par 0115).

Claims 5, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal’043 in view of Xi’279 as applied to claims 4, 14 and 24 above, and further in view of Pao et al (US 20180035438 A1, Priority Date July 26, 2017).

Regarding claim 5 (Original), Rajagopal’043 discloses the method of claim 4 (see, Fig. 1 and 9, beam refinement protocol (BRP) process performed by AP to train transmit (TX) and receive (RX) antenna arrays in wireless network, par 0040-0041, 0075).


However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: wherein the plurality of spectral efficiency metrics indicate the plurality of energy efficiency metrics indicate power consumptions associated with the transmission of the plurality of beams (see, Fig. 18 block 1830, measurement reports for beams including RSRP, par 0174-0176, 0204, 0276).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Xi’279 into that of Rajagopal’043. The motivation would have been to perform beam management in order to support WTRU movement, WTRU rotation, channel blockage, and/or beam blockage (par 0101).
The combination of Rajagopal’043 and Xi’279 discloses all the claim limitations but fails to explicitly teach: wherein the plurality of spectral efficiency metrics indicate rates of transmission using the plurality of antenna configurations associated with the transmission of the plurality of beams.

However Pao’438 from the same field of endeavor (see, fig. 1A, wireless local area network including eNBs servicing a plurality of UEs, paragraph 0004) discloses: wherein the plurality of spectral efficiency metrics indicate rates of transmission using the plurality of antenna configurations associated with the transmission of the plurality of beams (see, M node gets feedback information from UE including  estimation data rate for different antenna configurations for beams’ transmission,  par 0099, 0104).
 In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Pao’438 into that of Rajagopal’043 modified by Xi’279. The motivation would have been that the M node would collect feedback information from S node or UE in order to re-configure S node which could be a serving or non-serving S node (par 0102).38 

Regarding claim 15 (Original), Rajagopal’043 discloses the base station of claim 14 (see, FIG. 1A and 3, AP with transmit (TX) and receive (RX) antenna arrays in wireless network, par 0040-0041, 0053, 0075). 
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach: wherein the plurality of spectral efficiency metrics indicate rates of transmission using the plurality of antenna configurations and the plurality of energy efficiency metrics indicate power consumptions associated with the transmission of the plurality of beams.

However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: wherein the plurality of spectral efficiency metrics indicate the plurality of energy efficiency metrics indicate power consumptions associated with the transmission of the plurality of beams (see, Fig. 18 block 1830, measurement reports for beams including RSRP, par 0174-0176, 0204, 0276).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Xi’279 into that of Rajagopal’043. The par 0101).
The combination of Rajagopal’043 and Xi’279 discloses all the claim limitations but fails to explicitly teach: wherein the plurality of spectral efficiency metrics indicate rates of transmission using the plurality of antenna configurations associated with the transmission of the plurality of beams.

However Pao’438 from the same field of endeavor (see, fig. 1A, wireless local area network including eNBs servicing a plurality of UEs, paragraph 0004) discloses: wherein the plurality of spectral efficiency metrics indicate rates of transmission using the plurality of antenna configurations associated with the transmission of the plurality of beams (see, M node gets feedback information from UE including  estimation data rate for different antenna configurations for beams’ transmission,  par 0099, 0104).
 In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Pao’438 into that of Rajagopal’043 modified by Xi’279. The motivation would have been that the M node would collect feedback information from S node or UE in order to re-configure S node which could be a serving or non-serving S node (par 0102).38 

Regarding claim 25 (Original), Rajagopal’043 discloses the computer-readable medium of claim 24 (see, Fig. 3, memory 330 stored programs and other processes to be executed by controller/processor 325 in AP, par 0053, 0058).
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach: wherein the plurality of spectral efficiency metrics indicate rates of transmission using the plurality of 

However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: wherein the plurality of spectral efficiency metrics indicate the plurality of energy efficiency metrics indicate power consumptions associated with the transmission of the plurality of beams (see, Fig. 18 block 1830, measurement reports for beams including RSRP, par 0174-0176, 0204, 0276).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer-readable medium as taught by Xi’279 into that of Rajagopal’043. The motivation would have been to perform beam management in order to support WTRU movement, WTRU rotation, channel blockage, and/or beam blockage (par 0101).
The combination of Rajagopal’043 and Xi’279 discloses all the claim limitations but fails to explicitly teach: wherein the plurality of spectral efficiency metrics indicate rates of transmission using the plurality of antenna configurations associated with the transmission of the plurality of beams.

However Pao’438 from the same field of endeavor (see, fig. 1A, wireless local area network including eNBs servicing a plurality of UEs, paragraph 0004) discloses: wherein the plurality of spectral efficiency metrics indicate rates of transmission using the plurality of antenna configurations associated with the transmission of the plurality of beams (see, M node gets feedback information from UE including  estimation data rate for different antenna configurations for beams’ transmission,  par 0099, 0104).
par 0102).38 

Claims 31-32 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al (US20160119043A1, Priority Date: Jan 16, 2015) in view of Xi et al (US 20190222279 A1,  Priority Date: September 28, 2017), and further in view of Tong et al (US 20080108310 A1).

Regarding claim 31 (Currently Amended), Rajagopal’043 discloses a user equipment (UE) (see, FIG. 1A and 2, STA 104 in wireless network 100, par 0040-0041, 0044), comprising: 
a memory (see, fig. 2, memory 260, par 0045); 
a transceiver (see, fig. 2, RF transceiver 210, par 0045); and 
a processor (see, fig. 2, main processor 240, par 0045) configured to: 
participate in an initial beam refinement procedure (see, Fig.7 and 11, sector sweep procedure (coarse beam refinement phase), par 0071 and 0079) with a base station (BS) (see, Fig. 5,7 and 11, STAs receives beacons from AP to perform sector sweep procedure (coarse beam refinement phase) using a transmit sector sweep during the beacon transmission interval (BTI) 510, each STA records the best directions for reception using a wide beam or quasi-omni mode and feedback to AP, par 0067, 0071, 0075, 0079 and 0083); Page 8 of 19Application No. 16/249,419 Customer No: 23696 
participate in the enhanced beam training procedure (see, Fig. 17, performs Multi-STA BRP operation with first iteration 1702 or second iteration 1714, par 0094), wherein, to participate in the enhanced beam training procedure, the processor (see, fig. 2, main processor 240, par 0045) is further configured to: 
receive, via the transceiver (see, fig. 2, RF transceiver 210, par 0045) and subsequent to the initial beam refinement procedure, a plurality of beams using a plurality of antenna configurations from the BS (see, Fig. 9, 11 and 18, STAs receive fine beams or narrow beams from AP generated using multi-sector antenna patterns with best sector transmission targeted at different STAs after coarse beam refinement, par 0079, 0096, 0104. Noted, multiple iteration with different STA(s) as target as shown in fig. 17 and thus different antenna patterns utilized), 
wherein the plurality of antenna configuration includes a first antenna configuration and a second antenna configuration (see, multiple sector antenna patterns can be generated with multiple RF chains for MU-MIMO operation, par 0096), 
transmit, via the transceiver (see, fig. 2, RF transceiver 210, par 0045), feedback messages associated with the beams (see, Fig. 18,  STAs provide feedbacks to AP, par 0096).
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach:
wherein the first antenna configuration indicates a first subset of antenna arrays used to transmit a first beam of the plurality of beams and the second antenna configuration indicates a second subset of the antenna arrays used to transmit a second beam of the plurality of beams; 
transmit, via the transceiver, a first feedback message associated with the first beam and a second feedback message associated with the second beam; 
receive, via the transceiver, a first number corresponding to a total number of antenna arrays at the BS; and 
and transmit the second number to the BS.

However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: 
wherein the first antenna configuration (Note, Fig. 3-4 and 9, beams using different antennas and/or RF chains to be distinct and/or spatially uncorrelated, par 0112 and 0189) indicates a first subset of antenna arrays used to transmit a first beam (see, Fig. 3-4, Beam 341 (one of beams 4115), par 0112 and 0131) of the plurality of beams and the second antenna configuration indicates a second subset of the antenna arrays used to transmit a second beam (see, Fig. 3-4, Beam 342 (one of beams 4116), par 0112 and 0131) of the plurality of beams (see, Fig. 3-4, Beams are distinct and/or spatially uncorrelated configured to transmit using different antenna configuration, such as beam 341 (one of beams 4115) transmitted by RF chain 4213 and beam 342 (one of beams 4116) transmitted by RF chain 4214,  par 0090, 0112 and 0131, table 1); 
transmit a first feedback message associated with the first beam and a second feedback message associated with the second beam (see, Fig. 11 and 18 block 1820, TRP receives beam measurement reports from WTRU including information associated with multiple beams, par 0204, 0273-0274); 
receive a first number corresponding to a total number of antenna arrays at the BS (Note, fig. 11, exchange capability information between eNodeB 1110 and WTRU 1120 including beam forming capability information for beam width adaptation and/or switching such as antenna array factor indicates a number of antenna elements that may be used, a separation of antenna elements, an element pattern, par 0181 and 0203. Noted, a number of antenna elements that may be used corresponding to total number of antenna arrays at the BS).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the user equipment as taught by Xi’279 into that of Rajagopal’043. The motivation would have been to perform beam management in order to support WTRU movement, WTRU rotation, channel blockage, and/or beam blockage (par 0101).
The combination of Rajagopal’043 and Xi’279 discloses all the claim limitations but fails to explicitly teach: select a second number smaller than the first number indicating a recommended number of antenna arrays based on the first number and the plurality of beams; and transmit the second number to the BS.

However Tong’310 from the same field of endeavor (see, fig. 1, base station controller (BSC) 10 controls wireless communications within multiple cells 12, each cell serviced by one BS 14, paragraph 0073) discloses 
select a second number smaller than the first number (see, a larger set of available antennas, par 0190) indicating a recommended number of antenna arrays based on the first number and the plurality of beams (see, terminal selects sub-set of antennas from a larger set of available antennas based on criterion of determinants or eigenvalue approach through the use of a beamforming matrix or based on measurement of beams, par 0008, 0190-0191, 0193. Noted: larger set of available antennas could be the total number of antennas); and
transmit the second number to the BS (see, terminal transmits the feedback information of the sub-set of antennas selection from the receiver to the transmitter, par 0190).
par 0186).

Regarding claim 32 (Currently Amended), Rajagopal’043 discloses the UE of claim 31 (see, FIG. 1A and 2, STA 104 in wireless network 100, par 0040-0041, 0044), wherein the processor (see, fig. 2, main processor 240, par 0045) is further configured to receive a notification indicating initiation of the enhanced beam training procedure (see, Fig. 13, Multi-STA BRP frame is utilized to indicate the multi-STA BRP session to the STAs, par 0083. Noted, enhanced beam training procedure corresponding to Fig. 9, 11 and 17, BRP process (fine beam refinement (FBR) phase) or additionally BRP training (second iteration 1714 in fig.17), par 0075, 0079 and 0094).

Regarding claim 34 (Currently Amended), Rajagopal’043 discloses the UE of claim 31 (see, FIG. 1A and 2, STA 104 in wireless network 100, par 0040-0041, 0044).
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach: wherein each of the first and second the plurality of feedback messages includes a plurality of spectral efficiency metrics or a plurality of energy efficiency metrics.
However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: wherein each of the first and second the plurality of feedback messages includes a plurality of spectral efficiency metrics or a plurality of energy efficiency metrics (see, Fig. 18 block 1820, TRP receives beam measurement reports including information associated with multiple beams such as SINR, RSSI, RSRP, RSRQ and CQI, par 0174-0176, 0204, 0273-0274).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Xi’279 into that of Rajagopal’043. The motivation would have been to perform beam management in order to support WTRU movement, WTRU rotation, channel blockage, and/or beam blockage (par 0101).

Regarding claim 35 (Original), Rajagopal’043 discloses the UE of claim 31 (see, FIG. 1A and 2, STA 104 in wireless network 100, par 0040-0041, 0044).
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach: wherein the plurality of spectral efficiency metrics indicate rates of transmission using the plurality of antenna configurations and the plurality of energy efficiency metrics indicate power consumptions associated with the transmission of the plurality of beams.

However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: wherein the plurality of spectral efficiency metrics indicate the plurality of energy efficiency metrics indicate power consumptions associated with the transmission of the plurality of beams (see, Fig. 18 block 1830, measurement reports for beams including RSRP, par 0174-0176, 0204, 0276).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Xi’279 into that of Rajagopal’043. The motivation would have been to perform beam management in order to support WTRU movement, WTRU rotation, channel blockage, and/or beam blockage (par 0101).


However Pao’438 from the same field of endeavor (see, fig. 1A, wireless local area network including eNBs servicing a plurality of UEs, paragraph 0004) discloses: wherein the plurality of spectral efficiency metrics indicate rates of transmission using the plurality of antenna configurations associated with the transmission of the plurality of beams (see, M node gets feedback information from UE including  estimation data rate for different antenna configurations for beams’ transmission,  par 0099, 0104).
 In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Pao’438 into that of Rajagopal’043 modified by Xi’279. The motivation would have been that the M node would collect feedback information from S node or UE in order to re-configure S node which could be a serving or non-serving S node (par 0102).38 

Regarding claim 36 (Currently Amended), Rajagopal’043 discloses the UE of claim 31 (see, FIG. 1A and 2, STA 104 in wireless network 100, par 0040-0041, 0044).
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach: wherein each of the first and second feedback messages includes a reference signal received power, a received signal strength indicator, a signal-to-noise ratio, or a signal-to-interference-noise ratio.
However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: wherein each of the first and second feedback messages includes a reference signal received power, a received signal strength indicator, a signal-to-noise ratio, or a signal-to-interference-noise ratio (see, Fig. 18 block 1820, WTRU reports to TRP the beam measurement result including information associated with multiple beams such as SINR, RSSI, RSRP and RSRQ, par 0174-0176, 0204, 0273-0274).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Xi’279 into that of Rajagopal’043. The motivation would have been to perform beam management in order to support WTRU movement, WTRU rotation, channel blockage, and/or beam blockage (par 0101).


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal’043 in view of Xi’279, and further in view of Tong’310 as applied to claim 32 above, and further in view of Yu et al (US20190173562A1, Priority Date: Aug 10, 2017).

Regarding claim 33 (Original), Rajagopal’043 discloses the UE of claim 32 (see, FIG. 1A and 2, STA 104 in wireless network 100, par 0040-0041, 0044), wherein the notification (see, Fig. 13, Multi-STA BRP frame is utilized to indicate the multi-STA BRP session to the STAs, par 0083. Noted, enhanced beam training procedure corresponding to Fig. 9, 11 and 17, BRP process (fine beam refinement (FBR) phase) or additionally BRP training (second iteration 1714 in fig.17), par 0075, 0079 and 0094).
The combination of Rajagopal’043, Xi’279 and Tong’310 discloses all the claim limitations but fails to explicitly teach: wherein the notification is embedded in a radio resource control bit, a downlink control information bit, a medium access control element bit, or a multi-bit field.
see, fig. 2, beam refinement between a base station and a terminal in a wireless communication system using a beamforming technique,  par 0074) discloses: wherein the notification is embedded in a radio resource control bit, a downlink control information bit, a medium access control element bit, or a multi-bit field (see, Fig. 3, base station transmit DCI including a BRRS request and a specific BRRS process for beam refinement and antenna selection, par 0091).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Yu’562 into that of Rajagopal’043 modified by Xi’279 and Tong’310. The motivation would have been to select an optimum beam between the terminal and the base station in order to increase communication efficiency (par 0092).


Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ISLAM et al (US 20170303263 A1, PUB October 19, 2017)) discloses: UE receives, from a base station, a plurality of signals through a plurality of beams of the base station, each of the plurality of beams corresponding to a respective antenna port of a plurality of antenna ports of the base station…an antenna port including a set of antennas (e.g., 64 antennas) may transmit one beam (FIG. 12, par 0083), UE transmits, to the base station, a feedback signal including information about one or more beams selected from the plurality of beams within one or more frequency bands (par 0088). 

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473    
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473